Order entered December 30, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00283-CV

                     ESTATE OF: LOLA CHENOWITH, DECEASED

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-12-00202-2

                                           ORDER
       We GRANT appellee’s December 23, 2013 agreed motion to supplement the clerk’s

record and ORDER Dallas County Clerk John F. Warren to file a supplemental clerk’s record

containing the “Last Will & Testament of Lola B. Chenoweth” no later than January 6, 2014.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission to John F. Warren, Dallas County Clerk, and the parties.



                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE